Citation Nr: 0700381	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-39 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for status post partial 
right lobectomy with a history of pneumonia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied a 
compensable rating for the issue on appeal.  The veteran 
subsequently filed a timely notice of disagreement in 
November 2002.

In November 2003, the Board remanded the issue on appeal, 
instructing the RO to issue a statement of the case in 
response to the veteran's notice of disagreement.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In December 2005, the RO issued a statement of the case 
regarding the issue on appeal.  The veteran filed a timely 
appeal later that month.

In May 2006, the Board remanded the issue on appeal in order 
to schedule the veteran's requested videoconference hearing.

In October 2006, the appellant testified at the RO during a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C.; a transcript of that 
hearing is of record.  Subsequently, the veteran submitted 
additional medical evidence with a waiver of initial RO 
consideration.  The additional evidence includes an October 
2006 pulmonary function test report.  It appears to have been 
administered by a non-VA medical facility.  The faxed copy of 
the report does not include the letterhead of the facility 
that administered the test.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The RO's April 2002 letter regarding an 
increased rating for status post partial right lobectomy with 
a history of pneumonia does not properly advise the veteran 
of the requirements for establishing his claim for a higher 
rating, nor provides him with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Id.; 38 C.F.R. § 3.159 (2006).

In the present appeal, the veteran has not received the 
specific notice prescribed by 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159, and Dingess, supra, with respect to the issue 
on appeal.  Hence this case must be remanded in order for the 
RO to provide the veteran and his representative with such 
notice.  This notice should also inform the veteran that an 
effective date for the award of benefits will be assigned if 
an increased rating is granted, and should also include an 
explanation as to the type of evidence that is needed to 
establish such.  Dingess, supra.

With respect to the claim for an increased rating for status 
post partial right lobectomy with a history of pneumonia, the 
Board notes that the veteran submitted a pulmonary function 
test dated in October 2006.  However, the results are not 
adequate for rating purposes.  The veteran's lung disorder is 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6844.  The 
criteria for the General Formula for Restrictive Lung Disease 
are as follows:

A 100 percent rating requires Forced Expiratory Volume in one 
second (FEV-1) less than 40 percent of predicted value, or; 
the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy; a 60 percent rating requires FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55- percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); a 30 percent rating requires FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted; a 10 
percent rating requires FEV-1 of 71 to 80 percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 
percent of predicted.

The Board notes that, under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).

The October 2006 pulmonary function test report is inadequate 
because it does not contain findings for Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)).  Furthermore, there is a large disparity in the 
results provided for FEV1 and FEV-1/FVC.  The results for 
FEV1appear to warrant a 60 percent disability rating, and the 
results for FEV-1/FVC warrant a noncompensable rating.  Given 
that a finding for DLCO(SB) has not been provided, as well as 
the large disparity in the results for FEV1 and FEV-1/FVC, 
the Board finds that a VA examination must be conducted to 
determine the current level of severity of the service-
connected status post partial right lobectomy with a history 
of pneumonia.  38 U.S.C.A. § 5103A(d) (West 2002); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

Finally, ongoing VA and private medical records relating to 
the veteran's status post partial right lobectomy with a 
history of pneumonia should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  The Board 
notes that the RO has received copies of the veteran's Social 
Security Administration treatment records and disability 
determinations.  On remand, these records should be 
considered along with the evidence obtained pursuant to this 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to his 
claim for an increased rating, that also 
advises the veteran that an effective 
date will be assigned if an increased 
rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for status post partial right 
lobectomy with a history of pneumonia 
during the pendency of this appeal.  
After securing any necessary release, the 
RO should then obtain copies of the 
identified medical records if not already 
part of the claims file.

3.  After the above is complete, the 
veteran should be afforded a VA pulmonary 
examination to determine the current 
severity of his pulmonary disability.  
The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
clinical and diagnostic tests should be 
conducted, including for FEV1, FEV-1/FVC, 
and DLCO(SB).  If the results show 
significant variations between those 
specific test results (post 
bronchodilator), the examiner must 
explain the disparity and indicate 
whether one test more accurately 
represents the veteran's disability level 
than the others.

4.  Thereafter, the RO should again review 
the veteran's claim for a compensable 
rating for status post partial right 
lobectomy with a history of pneumonia.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


